Citation Nr: 0817661	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  07-28 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO)
in Hartford, Connecticut 

THE ISSUE

Entitlement to service connection for psychiatric disability.  



INTRODUCTION

The appellant served on active duty from October 1965 to May 
1969.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2006 rating decision in 
which the VAMC denied the appellant's claim for service 
connection for a psychiatric condition.  In March 1997, the 
veteran filed a notice of disagreement (NOD).  A statement of 
the case (SOC) was issued in June 2007,  and the appellant 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in August 2007.

For the reason expressed below, the matter is being remanded 
to the RO.  VA will notify the appellant when further action, 
on his part, is required.


REMAND

In his substantive appeal, the appellant requested a hearing 
before a Veterans Law Judge (VLJ) at a local VA office 
(Travel Board hearing).

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since VAROs schedule and conduct travel board 
hearings, a remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a travel board hearing, in accordance 
with his request.  The RO should notify 
the appellant of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2007).  After the hearing, the 
claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


